Citation Nr: 0639546	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine with ankylosing 
spondylitis, prior to June 17, 2003.

2.  Entitlement to an initial evaluation in excess of 30 
percent for arthritis of the cervical spine with ankylosing 
spondylitis, from June 17, 2003.

3.  Entitlement to an initial evaluation in excess of 10 
percent for atopic dermatitis.

4.  Entitlement to an effective date earlier than April 19, 
2000, for an award of service connection for arthritis of the 
cervical spine with ankylosing spondylitis.

5.  Entitlement to an effective date earlier than April 19, 
2000, for an award of service connection for atopic 
dermatitis of the hands, right forearm, left upper chest, and 
right lower abdomen.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1987 until April 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 2002, the RO, in pertinent 
part, denied the veteran's claims for service connection for 
ankylosing spondylitis of the cervical spine and a skin 
disability.  Based on the receipt of additional evidence, the 
RO, in a rating decision dated in June 2002, the RO granted 
service connection for arthritis of the cervical spine with 
ankylosing spondylitis, and granted service connection for 
atopic dermatitis of the hands.  Each of these disabilities 
was evaluated as 10 percent disabling, effective April 19, 
2000.  In a rating decision dated in January 2004 the RO 
increased the evaluation assigned for arthritis of the 
cervical spine with ankylosing spondylitis to 30 percent, 
effective June 17, 2003.  The veteran has disagreed with the 
evaluations assigned for his service-connected disabilities, 
and the effective date of the awards of service connection.

The veteran's July 2002 notice of disagreement raises a claim 
of entitlement to service connection for a low back 
disability.  That communication further raised a claim of 
entitlement to a disability manifested by chronic fatigue, 
anemia, weight loss, decreased coordination, gastrointestinal 
tract irritation, bone disorder, impaired immune system, 
cognitive dysfunction, eye irritation, infertility, 
circulatory problems, and muscle weakness, to include as due 
to exposure to heavy metals.  These issues have not yet been 
adjudicated and thus are referred to the RO for appropriate 
action.

The matters on appeal were previously before the Board in 
June 2005.  At that time, the veteran's dermatitis claim was 
characterized as involving only the hands.  However, a single 
rating is in effect for his dermatitis reflecting disability 
also involving the right forearm, left upper chest and right 
lower abdomen, as indicated in the June 2002 rating decision.  
Indeed, in the July 2002 notice of disagreement, the veteran 
did not limit his appeal to the hands, as he complained of 
atopic dermatitis "randomly covering nearly any external 
skin on (his) body."  Thus, the issue is properly 
characterized as set forth on the title page of this 
decision.

It is also observed that the veteran submitted additional 
medical evidence subsequent to certification of the appeal to 
the Board.  The veteran's representative, in an Appellant's 
Post-remand Brief, dated in May 2006, waived the veteran's 
right to have such evidence referred to the Agency of 
Original Jurisdiction for review and preparation of a 
supplemental statement of the case.  Additionally, in a 
signed statement received in September 2006, the veteran 
expressly waived RO consideration of the additional evidence.  


FINDINGS OF FACT

1.  Prior to June 20, 2001, the veteran's arthritis of the 
cervical spine with ankylosing spondylitis was productive of 
complaints of pain; objectively, the evidence shows no more 
than slight limitation of motion.

2.  From June 20, 2001 through June 16, 2003, the veteran's 
arthritis of the cervical spine with ankylosing spondylitis 
is productive of complaints of pain; objectively, the 
evidence shows no more than moderate limitation of motion.

3.  From June 17, 2003, the veteran's arthritis of the 
cervical spine with ankylosing spondylitis is productive of 
complaints of pain; objectively, the evidence reveals limited 
motion and fatigability but does not establish unfavorable 
ankylosis of the entire cervical spine.

4.  Prior to June 17, 2003, the veteran's atopic dermatitis 
was productive of complaints of itching, scaling and 
pigmentation; objectively, the evidence showed small tiny 
ulcers with exfoliation and crustaceans, and rough scaly 
areas, particularly around the knuckles, without a 
demonstration of constant exudation or itching, extensive 
lesions, or marked disfigurement.

5.  From June 17, 2003, the veteran's atopic dermatitis was 
productive of complaints of itching, flaking and burning 
skin; objectively, the evidence showed that the dermatitis 
involved 20 to 40 percent of the exposed areas affected.  

6.  The veteran separated from active service in April 1996 
and did not file a claim of entitlement to service connection 
for a cervical spine disability within a year from discharge.

7.  Correspondence received by the RO on April 19, 2000, was 
construed as a claim of entitlement to service connection for 
a cervical spine disability.

8.  No communication prior to April 19, 2000, may be 
interpreted as an informal claim of entitlement to service 
connection for a cervical spine disability.  

9.  In June 1996, within a year from separation from active 
duty, the veteran 
raised a claim of entitlement to service connection for an 
eczema-like skin disability.  

10.  In an unappealed August 1996 rating decision, the RO 
denied service connection for a skin disability.  

11.  The veteran sought to reopen his claim of entitlement to 
service connection for a skin disability in correspondence 
received on April 19, 2000.

12.  No communication or medical record prior to April 19, 
2000, may be interpreted as an informal claim of entitlement 
to service connection for atopic dermatitis.  


CONCLUSIONS OF LAW

1.  Prior to June 20, 2001, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for arthritis 
of the cervical spine with ankylosing spondylitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5299-5290 (as in effect prior to September 
26, 2003).

2.  From June 20, 2001 through June 16, 2003, the criteria 
for entitlement to an initial evaluation of 20 percent for 
arthritis of the cervical spine with ankylosing spondylitis 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5299-5290 (as in effect prior to September 
26, 2003).

3.  From June 17, 2003, the criteria for entitlement to an 
initial evaluation in excess of 30 percent for arthritis of 
the cervical spine with ankylosing spondylitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5299-5290 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71 5237, 5242 (effective from 
September 26, 2003).

4.  Prior to June 17, 2003, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for atopic 
dermatitis of the hands, right forearm, left upper chest, and 
right lower abdomen have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.118, Diagnostic Code 7806 (as in effect prior 
to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).

5.  From June 17, 2003, the criteria for entitlement to an 
initial evaluation of 30 percent for atopic dermatitis of the 
hands, right forearm, left upper chest, and right lower 
abdomen have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.118, 4.118, Diagnostic Code 7806 (2006).

6.  The criteria for an effective date prior to April 19, 
2000, for the award of service connection for arthritis of 
the cervical spine with ankylosing spondylitis have not been 
met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).

7.  The criteria for an effective date prior to April 19, 
2000, for the award of service connection for atopic 
dermatitis of the hands, right forearm, left upper chest, and 
right lower abdomen have not been met.  38 U.S.C.A.  § 5110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here the veteran is appealing the initial rating and 
effective date assignments as to his cervical spine and skin 
disabilities.  In this regard, because the June 2002 rating 
decision granted the veteran's claims of entitlement to 
service connection, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to the June 
2002 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating and effective date 
assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes (DCs) for the disabilities at issue 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
SOC also set forth the relevant regulations for the 
assignment of an effective date for the award of compensation 
benefits.  The AOJ letters, rating decision and the SOC and 
SSOCs thus informed the appellant of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above evaluations that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating, and earlier effective date, for the service-connected 
disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

I.  Increased rating- arthritis of the cervical spine with 
ankylosing spondylitis, prior to June 17, 2003.

At the outset, it is noted that the current appeal stems from 
the initial assignment of a disability rating.  As such, the 
Board must consider the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, for rating 
intervertebral disc syndrome, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

In the present case, there is no evidence of intervertebral 
disc syndrome.  Indeed, x-rays taken in June 2000 showed that 
the vertebral bodies, discs and alignment were all normal.   
Additionally, there was no disc space narrowing shown in x-
rays performed in June 2001.  Furthermore, x-rays taken in 
June 2003 showed that the disc interspaces were preserved.  
Vertebral alignment was normal except for an exaggerated 
cervical curve.  Finally, while an MRI of the lumbar spine 
conducted in October 2005 shows minimal bulging of the discs 
at L4-5 and L5-S1, there is no objective evidence 
demonstrating this clinical finding is a component of the 
service-connected disability on appeal.  

Because the evidence, as detailed above, does not demonstrate 
service-connected intervertebral disc syndrome, Diagnostic 
Code 5293, and the changes effective September 23, 2002, are 
not for consideration here.  Rather, only the changes 
effective September 26, 2003 are relevant to the instant 
claim.  

Prior to June 17, 2003, the veteran has been assigned a 10 
percent evaluation for arthritis of the cervical spine with 
ankylosing spondylitis.  The Board will consider whether the 
rating criteria in effect prior to September 26, 2003, afford 
a basis for an increased rating.  At this juncture, it is 
noted that, because there is no showing of vertebral 
fracture, Diagnostic Code 5285 is also not for application.  
Similarly, as the evidence does not establish complete bony 
fixation of the spine, Diagnostic Code 5286 does not apply.  
Moreover, although x-rays taken in June 2001 show slight 
osteophytic encroachment, as is discussed below, there is no 
showing of, favorable or unfavorable ankylosis of the 
cervical spine, or disability comparable therewith, such as 
to warrant consideration under Diagnostic Code 5287.  
Finally, as previously, noted, there is no evidence of 
intervetebral disc syndrome, precluding analysis under 
Diagnostic Code 5293.  Thus, the only pertinent analysis for 
consideration involves arthritis of the cervical spine.

Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, provided that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion of the affected joint.  

During the rating period in question, limitation of cervical 
spine motion is rated under Diagnostic Code 5290.  Under that 
Code section, a 10 percent rating is warranted for slight 
limitation of motion.  In order to be entitled to the next-
higher 20 percent evaluation, the evidence must show moderate 
limitation of motion.  Moreover, in evaluating the extent of 
disability, the Board must consider additional functional 
impairment due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board has reviewed the evidence of record and finds 
support for the next-higher 20 percent evaluation as of June 
20, 2001.  On that date, VA examination showed flexion of the 
cervical spine to 40 degrees with pain at 40 degrees and 
extension to 20 degrees, with pain at 20 degrees.  That 
examination also showed left lateral rotation to 60 degrees 
and right lateral rotation to 40 degrees, with pain at 40 
degrees.  The examination report also noted tenderness in the 
middle part of the cervical spine.  Such objective findings, 
considered in conjunction with the findings of pain and 
tenderness, allow for the conclusion that the veteran's 
disability picture is commensurate with the next-higher 20 
percent rating.  

While the evidence of record supports an award of a 20 
percent rating for limitation of cervical motion as of June 
20, 2001, there is no basis for a rating in excess of 10 
percent prior to that date.  Indeed, while an April 2000 
letter written by B. R. H., M.D., indicates spinal stiffness 
and pain, such letter did not include specific range of 
motion findings and did not address additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  Indeed, that letter did not 
distinguish between cervical and lumbar pain.  Moreover, no 
other evidence prior to June 20, 2001, demonstrates 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected cervical spine disability.  

The Board has also considered whether the evidence of record 
enables assignment of a rating in excess of 20 percent at any 
time between June 20, 2001 and June 17, 2003.  However, the 
objective evidence included in the June 2001 VA examination 
report, as previously described, is not consistent with a 
finding of severe limitation of motion, as would be required 
for a 30 percent rating under Diagnostic Code 5290.  In this 
regard, the Board notes that the veteran retains, even with 
consideration of pain on movement, essentially 50 percent of 
normal range of cervical spine motion.  There is no other 
evidence of record pertinent to the cervical spine disability 
within the rating period in question.  

In sum, the evidence of record justifies a 20 percent 
evaluation for the veteran's cervical spine disability as of 
June 20, 2001.  A rating in excess of that amount is not 
warranted.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

II.  Increased rating- arthritis of the cervical spine with 
ankylosing spondylitis, from June 17, 2003.

From June 17, 2003, the veteran is assigned a 30 percent 
evaluation for his arthritis of the cervical spine with 
ankylosing spondylitis.  Again, the schedular criteria for 
evaluating disabilities of the spine were revised effective 
September 26, 2003.  

The Board finds that the schedular criteria in effect prior 
to September 26, 2003, do not provide a basis for an 
increased rating here.  Indeed, Diagnostic Code 5290, 
concerning limitation of cervical motion, does not afford an 
evaluation in excess of 30 percent.  Moreover, for the 
reasons previously discussed, Diagnostic Codes 5285, 5286, 
5287 and 5293 are not for application in the present case.  

The Board will now determine whether the rating schedule, as 
revised effective 
September 26, 2003, serves as a basis for an evaluation in 
excess of 30 percent.  

Effective September 26, 2003, the general rating formula for 
diseases and injuries of the spine provides that a 30 percent 
evaluation is warranted where the evidence shows forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for cervical strain; Diagnostic 
Code 5238 for spinal stenosis; and Diagnostic Code 5242 for 
degenerative arthritis of the spine.  To be entitled to the 
next-higher 40 percent rating, the evidence must demonstrate 
unfavorable ankylosis of the entire cervical spine.    

The Board notes that, from September 26, 2003, the evidence 
of record does not contain range of motion findings referable 
to the cervical spine.  However, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider a VA examination dated in June 2003, 
which is found to shed additional light on the veteran's 
disability picture as it relates to the rating period in 
question. 

The June 2003 VA examination revealed forward flexion of the 
cervical spine to 40 degrees of 45.  There was fatigability 
and impingement with forward flexion beyond 20 degrees.  The 
veteran could extend to 25 degrees, with pain between 10 and 
20 degrees.  He had right lateral flexion to 22 degrees with 
fatigability and left lateral flexion to 18 degrees without 
pain or fatigability.  He had right lateral rotation to 20 
degrees and left lateral rotation to 40 degrees, both without 
pain or fatigability.  

As described above, the June 2003 VA examination clearly 
reveals limitation of cervical motion, as well as some 
additional functional limitation due to pain and 
fatigability.  However, the veteran's disability picture, 
even with consideration of additional functional limitation 
due to pain, is not most nearly approximated by the next-
higher 40 percent evaluation under the general rating formula 
for diseases and injuries of the spine, which contemplates 
unfavorable ankylosis of the entire cervical spine.  
Moreover, the private treatment records dated in 2004 and 
2005 also fail to support a 40 percent evaluation for the 
veteran's cervical spine disability. 

In conclusion, the 30 percent rating for arthritis of the 
cervical spine with ankylosing spondylitis in effect from 
June 17, 2003, appropriately reflects the veteran's 
disability picture.  There is no basis for a higher rating, 
either under the schedular criteria in effect prior to 
September 26, 2003, or under the general rating formula for 
diseases and injuries of the spine effective on that date.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

III.  Increased rating- atopic dermatitis.

At the outset, it is noted that the current appeal stems from 
the initial assignment of a disability rating.  As such, the 
Board must consider the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is also observed that the schedular criteria for 
evaluating disabilities of the skin have undergone revision 
effective August 30, 2002.  The Board will first consider 
whether the rating schedule prior to this date affords the 
veteran an increased rating.  

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for his skin disability 
pursuant to Diagnostic Code 7806.  Under the old version of 
Diagnostic Code 7806, a 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  In order to be 
entitled to the next-higher 30 percent evaluation, the 
evidence must demonstrate exudation or itching constant, 
extensive lesions, or marked disfigurement.  

Objectively, the Board has reviewed the competent evidence 
prior to August 30, 2002, and determines that an evaluation 
in excess of 10 percent for atopic dermatitis of the hands, 
right forearm, left upper chest and right lower abdomen is 
not warranted.  Indeed, such evidence failed to demonstrate 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Specifically, private medical records dated 
in 2000 reflect a diagnosis of chronic dermatitis.  However, 
such records do not contain findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A VA 
dermatological examination performed in June 2001 also failed 
to demonstrate such constant exudation or itching, extensive 
lesions, or marked disfigurement.  Rather, the VA examination 
report in June 2001 revealed dermatitis affecting the 
knuckles.  The dermatitis was described as involving small 
tiny ulcers with exfoliation and crustaceans.  There were 
rough scaly areas on the right thenar imminence of the right 
hand, with some pigmentation.  There was also roughness on 
the dorsum of the fingers of the right hand, and also on the 
left hand.  The veteran did complain of itching.  However, he 
also indicated that the rash on his hands was intermittent.  
As such, his disability picture is not more nearly 
approximated by the next-higher 30 percent rating under the 
old version of Diagnostic Code 7806.  

Based on the foregoing, the old version of Diagnostic Code 
7806 cannot serve as a basis for an increased rating for the 
veteran's service-connected atopic dermatitis.  There are no 
other relevant Code sections for consideration.  
   
The Board will now consider whether the revised provisions of 
38 C.F.R. § 4.118, effective August 30, 2002, enable a higher 
rating here.  Under the new version of Diagnostic Code 7806, 
a 10 percent rating applies where the condition affects at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period.  In order to be entitled to the next-
higher 30 percent rating, the evidence must demonstrate that 
the condition covers 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly during the past 12-month period.  Finally, to 
achieve a 60 percent evaluation under the revised version of 
Diagnostic Code 7806, the evidence must establish dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected; or, constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  

The Board has reviewed the evidence of record and finds that, 
as of June 17, 2003, the veteran is entitled to a 30 percent 
evaluation for his service-connected atopic dermatitis.  
Indeed, VA examination performed on that date clearly 
indicates that the veteran's dermatitis affected 60 percent 
of his hands.  In consideration with the other exposed areas 
affected by the dermatitis, to include the right forearm, 
this is found to constitute 20 to 40 percent of the exposed 
areas affected.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that, prior to the VA examination on June 17, 
2003, there is no basis for an award of an increased rating.  
In this regard, it is acknowledged that the claims file 
contains photographs of the veteran's skin disability, 
submitted by the veteran in September 2002.  However, it is 
not possible to determine the percentage area affected by the 
dermatitis from such photographs.  Indeed, the VA examiner in 
June 2003 specifically noted that the September 2002 
photographs did not enable a determination as to the 
percentage of the veteran's hands then affected by the skin 
disability.  Moreover, no other evidence of record prior to 
the VA examination in June 17, 2003 supports a rating in 
excess of 10 percent for the veteran's atopic dermatitis of 
the hands.  

The Board has also considered whether, from June 17, 2003, a 
rating in excess of 30 percent for the veteran's atopic 
dermatitis is appropriate.  However, the criteria for a 60 
percent rating have not been met.  Indeed, while the 
dermatitis has been shown to cover 60 percent of the hands, 
it is not shown to cover more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, which 
includes the right forearm.  Indeed, the June 2003 VA 
examination showed no skin problems referable to the right 
forearm.  Additionally, the evidence of record does not show 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Rather, the June 2003 VA 
examination report indicated that the veteran treated his 
atopic dermatitis with charcoal soaks and olive-oil based 
care.  Private treatment records dated in February 2004 and 
August 2004 indicate a prescription for salicylic acid.  It 
is unclear whether this constitutes corticosteroid therapy.  
However, in any event, such treatment is not shown to be 
constant or near-constant.

Thus, from June 17, 2003, a 30 percent evaluation for the 
veteran's atopic dermatitis of the hands, right forearm, left 
upper chest, and right lower abdomen is warranted.  There is 
no basis for a rating in excess of that amount.  Moreover, 
there are no other relevant Code sections under which to 
evaluate the veteran's service-connected skin disability.

In conclusion, the evidence of record justifies a 30 percent 
evaluation for the veteran's atopic dermatitis as of June 17, 
2003.  A rating in excess of that amount is not warranted.  
The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

IV.  Earlier effective date-service connection for arthritis 
of the cervical spine with ankylosing spondylitis.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the veteran separated from active duty 
in April 1996.  While he raised a claim of entitlement to 
service connection for a disability of the lumbar spine in 
June 1996, he did not claim, and the RO did not adjudicate, 
service connection of the cervical spine.  

A service connection claim as to a cervical spine disability 
was initially received on April 19, 2000.  While the claim 
was denied by the RO in a March 2002 rating action, the 
matter was considered in June 2002 based on the submission of 
new evidence.  At that time, service connection for arthritis 
of the cervical spine with ankylosing spondylitis was 
granted, effective April 19, 2000.  

Again, because the veteran did not apply for service 
connection for a cervical spine disability within one year of 
separation from service, an effective date back to the day 
following discharge from service is not possible.  Instead, 
the appropriate effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO construed an April 19, 2000, communication of 
the veteran as his claim of entitlement to service connection 
for a cervical spine disability.  Thus, that date serves as 
the date of claim.  Although the evidence of record does not 
reveal an exact date upon which the entitlement arose, the 
Board notes that such information is not required in order to 
conclude that the April 19, 2000, date selected by the RO is 
the earliest possible effective date.  The reason for this is 
that, if the entitlement arose prior to April 19, 2000, then 
the date of claim would be the later of the two, and hence 
the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after April 19, 2000, would not entitle the veteran 
to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to April 19, 2000, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

The Board has reviewed the testimonial evidence to determine 
whether any communication submitted by the veteran indicates 
an attempt to apply for service connection for a cervical 
spine disability.  However, no testimonial document submitted 
prior to April 19, 2000, indicates an intent to pursue a 
claim of entitlement to service connection for a cervical 
spine disability. 

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's April 19, 2000 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that a claim, be it formal or informal, of entitlement to 
service connection for a cervical spine disability was filed 
earlier than April 19, 2000.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  
In any event, even if 38 C.F.R. § 3.157 were applicable here, 
the medical evidence does not indicate arthritis of the 
cervical spine until x-rays taken in January 2001.  Indeed, 
x-rays taken in 1996 and in 1999 showed no degenerative 
changes.  Because the April 19, 2000, effective date for the 
grant of service connection here precedes the January 2001 x-
rays, such medical evidence could not enable an earlier 
effective date here.

In sum, the presently assigned effective date of April 19, 
2000, is appropriate and there is no basis for an award of 
service connection for arthritis of the cervical spine with 
ankylosing spondylitis prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

V.  Earlier effective date- service connection for atopic 
dermatitis.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the veteran separated from active duty 
in April 1996.  In June 1996, he raised a claim of 
entitlement to service connection for an eczema-like skin 
disability.  That claim was denied by the RO in an August 
1996 rating action as not well grounded.  The veteran did not 
appeal that determination and it became final.  
See38 U.S.C.A. § 7105.  The veteran then sought to reopen his 
skin claim in correspondence received by the RO on April 19, 
2000.  

Based on the procedural history as outlined above, the 
instant appeal involves a reopened claim as opposed to an 
original claim.  As a consequence, the veteran is not 
entitled to an effective date of the day following separation 
from active duty service or the date entitlement arose, even 
though he first sought service connection within 1 year after 
separation from service.  Put another way, the prior final 
denial in August 1996 precludes assignment of an effective 
date back to the time of discharge from active duty.

As previously noted, the effective date for reopened claims 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2). 

Here, the veteran's reopened claim was received by the RO on 
April 19, 2000.  Thus, that date serves as the date of claim.  
Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
April 19, 2000, date selected by the RO was appropriate.  The 
reason for this is that, if the entitlement arose prior to 
April 19, 2000, then the date of claim would be the later of 
the two, and hence the correct effective date as provided by 
38 C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after April 19, 2000, would not entitle 
the veteran to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to April 19, 2000, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2005).

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However the provisions of 38 
C.F.R. § 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service-
connection has previously been established or that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2005).  Further in this 
regard, the Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); See Lalonde v. West, 12 
Vet. App. 377, 382 (1999) ("the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA").

In the present case, there are no medical or  testimonial 
documents submitted between the last final denial in August 
1996 and the April 19, 2000, request to reopen that meet the 
criteria for an informal claim.  Indeed, while a private 
treatment record dated on April 12, 2000, references the 
veteran's skin disability, such was not received until April 
19, 2000.  As such, that treatment report cannot serve as a 
basis for an earlier claim date. 

In sum, the presently assigned effective date of April 19, 
2000, is appropriate and there is no basis for an award of 
service connection for atopic dermatitis prior to that date.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

Prior to June 20, 2001, entitlement to an initial evaluation 
in excess of 10 percent for arthritis of the cervical spine 
with ankylosing spondylitis is denied.  

From June 20, 2001 through June 16, 2003, entitlement to an 
initial evaluation of 20 percent for arthritis of the 
cervical spine with ankylosing spondylitis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

From June 17, 2003, entitlement to an initial evaluation in 
excess of 30 percent for arthritis of the cervical spine with 
ankylosing spondylitis is denied. 

Prior to June 17, 2003, entitlement to an initial evaluation 
in excess of 10 percent for atopic dermatitis of the hands, 
right forearm, left upper chest, and right lower abdomen is 
denied.  

From June 17, 2003, entitlement to an initial evaluation of 
30 percent for atopic dermatitis of the hands, right forearm, 
left upper chest, and right lower abdomen is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an effective date prior to April 19, 2000, for 
the award of service connection for arthritis of the cervical 
spine with ankylosing spondylitis is denied.  

Entitlement to an effective date prior to April 19, 2000, for 
the award of service connection for atopic dermatitis of the 
hands, right forearm, left upper chest, and right lower 
abdomen is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


